Citation Nr: 0924675	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
pain.

2.  Entitlement to an initial rating in excess of 30 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 2002 to 
February 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  In a letter dated in July 2008, the Veteran stated that 
he wished to withdraw his claim for service connection for 
bilateral shoulder pain.

2.  In a letter dated in May 2009, the Veteran stated that he 
wished to withdraw his claim for an increased rating for 
headaches. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal, 
concerning the issue of entitlement to service connection for 
bilateral shoulder pain, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of the Substantive Appeal, 
concerning the issue of entitlement to an initial rating in 
excess of 30 percent for headaches, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
letter dated in July 2008, the Veteran stated that he wished 
to withdraw his appeal for service connection for bilateral 
shoulder pain.  In a letter dated in May 2009, the Veteran 
stated that he wished to withdraw his appeal for an initial 
rating in excess of 30 percent for headaches.  Accordingly, 
the Board does not have jurisdiction to review the appeal for 
service connection for bilateral shoulder pain and the appeal 
for an increased rating for headaches, and these appeals are 
dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for bilateral shoulder pain is dismissed.

The appeal concerning the issue of entitlement to an initial 
rating in excess of 30 percent for headaches is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


